Citation Nr: 1544519	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), depressive disorder, and alcohol abuse, rated 50 percent disabling prior to April 22, 2013 and 70 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  He received the Air Medal and Bronze Star Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for PTSD with depressive disorder and alcohol abuse and assigned an initial 30 percent disability rating, effective from March 30, 2007.

In October 2009, the RO assigned an initial 50 percent disability rating for the service-connected psychiatric disability, effective from March 30, 2007.

The Veteran testified before the undersigned at a November 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with the file.

In March 2012, the Board issued a decision that denied entitlement to an initial rating higher than 50 percent for the service-connected psychiatric disability.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the November 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Hence, the March 2012 decision was vacated by the Board in March 2014.

The Board remanded this matter in July 2014 and February 2015 for further development.

In July 2015, the Appeals Management Center assigned an initial 70 percent disability rating for the service-connected psychiatric disability, effective from April 22, 2013.


FINDINGS OF FACT

1.  Prior to April 22, 2013, PTSD with depressive disorder and alcohol abuse was not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Since April 22, 2013, PTSD with depressive disorder and alcohol abuse has not resulted in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent prior to April 22, 2013 and an initial rating higher than 70 percent since that date, for PTSD, depressive disorder, and alcohol abuse, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for a higher initial rating for PTSD, depressive disorder, and alcohol abuse arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159I(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's November 2011 hearing, the undersigned identified the issue on appeal.  The Veteran submitted additional relevant evidence during the claim period and has, thereby, demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  He indicated during the hearing that he was satisfied with the rating that was assigned for his psychiatric disability at the time of the hearing (i.e., 50 percent).  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for a psychiatric disability.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected psychiatric disability.

In its July 2014 and February 2015 remands, the Board instructed the agency of original jurisdiction (AOJ) to: obtain all psychiatric treatment records from the Fayetteville Vet Center, from the VA Medical Center in Fayetteville, North Carolina (VAMC Fayetteville) dated since November 2013, and contained in the Denver Vista electronic records system dated since March 2013; and afford the Veteran a VA examination to assess the severity of his service-connected psychiatric disability.  As explained above, all relevant VA treatment records (including from the Fayetteville Vet Center and VAMC Fayetteville and contained in the Denver Vista electronic records system) have been obtained and associated with the file.  Also, a VA psychiatric examination was conducted in June 2015 to assess the severity of the Veteran's psychiatric disability.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board. 

Therefore, with regard to the claim decided herein, the AOJ substantially complied with all of the Board's July 2014 and February 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the appeal for a higher initial rating for the service-connected psychiatric disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).




Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's psychiatric disability is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.  
  
The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

In this case, the Veteran's March 2007 claim (VA Form 21-526) and treatment records dated from January to June 2007 indicate that he reportedly experienced nightmares, intrusive thoughts, anger, flashbacks, anxiety, depression, impaired sleep, irritability, a hyperstartle response, social isolation and loneliness, sadness, anxiety/panic attacks, impaired concentration and memory, and problems getting along with others.  He was employed, but felt isolated from his coworkers. 

Examinations revealed that the Veteran's memory function and judgment were occasionally impaired, but that his appearance was neat, that he was friendly and cooperative, that his speech and affect were appropriate, that his motor activity was normal, that his insight was good, and that he was fully oriented.  He did not experience any delusions, disorganized thinking, hallucinations, or suicidal/homicidal ideation.  The Veteran was diagnosed as having PTSD, depression, panic attacks, and insomnia and a GAF score of 51 was assigned.

In July 2007, the Veteran met with a VA clinical social worker and complained of irritability and anger with his children and marital difficulty.  He had concentration and sleep problems, difficulty controlling his temper, panic attacks when driving, intrusive memories and nightmares of combat-related events, and tearfulness.  He also had difficulty getting along with his adult children and co-workers.  He denied any past or current suicidal or homicidal ideations or plans.  The Veteran worked as a quality assurance inspector at the same company for fifteen years.  He got short-tempered with colleagues and overreacted to mistakes by yelling and saying harsh things.  The counselor assigned a current GAF score of 50 and, in the past year, a score of 55.  The Veteran was referred to a VA clinic psychiatrist.
Later in July 2007, the Veteran met with a VA clinic psychiatrist.  Records reveal that he was referred with a history of increased difficulty concentrating, tearfulness, sleep disturbance, temper outbursts, restlessness, panic attacks when driving, combat-related intrusive memories and nightmares, marital problems, and difficulty getting along with his adult children and co-workers.  His wife noted that he was increasingly moody, short-tempered, restless at night, and unhappy since the Iraq war started.  

Objectively, the Veteran was an alert, cooperative, fully oriented, casually dressed, pleasant, and candid man.  His affect was anxious and depressed, but there was no indication of psychosis or organicity and there were no hallucinations.  His mood was generally irritable and depressed, his energy was marginal, his sleep, concentration, and memory were poor, and his interests were diminished (anhedonia).  He denied any suicidal or homicidal ideation or plan and his judgment and insight were felt to be adequate.  The clinical impression included PTSD, depression not otherwise specified (NOS), and alcohol abuse, remote.  New medications were prescribed.

When seen by his VA psychiatrist in August 2007, the Veteran reported having a good response to the prescribed medications.  He was less emotional, no longer teary, and less irritable.  Also, he was less depressed, his sleep had slightly improved, his energy was improving, his interests were somewhat better, and his concentration and memory were fair.  Diagnoses of PTSD and depression NOS were provided.

In September 2007, the Veteran underwent a VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that the Veteran had regularly seen a VA clinic psychiatrist and counseling therapist during the previous 2 months.  He reported a history of drinking more heavily and getting violent during drinking binges and he had decreased his intake over the years with no history of legal charges, domestic violence charges, or blackouts from alcohol.  He was employed full time as a quality assurance inspector who inspected track work products for railroads (he had intermittently worked as a quality assurance inspector since 1977) and had worked for the same company since 1992.  His work could be hectic and pressured and he experienced occasional conflicts with co-workers.  He used to enjoy fishing and golfing, but had not been doing these hobbies in recent years.  Rather, he primarily watched sports programs on television.  He had lost about ten pounds following medication changes in January 2007.  

The Veteran complained of hyper arousal, re-experiencing traumatic events, and avoidance behaviors.  He had sleep difficulty and severe combat-related nightmares, intrusive memories during the day, and flashbacks.  His anxiety level could escalate and he experienced physical jitteriness that worsened when he was under pressure (such as when driving in busy areas).  He occasionally became paranoid for fear of aggression and had panic attacks which were accompanied by a cold sweat, tachycardia, and blurry vision.  He became fearful of being attacked and these episodes occurred approximately once a week.  He was very short tempered at work and had frequent verbal altercations with co-workers, but had not yet experienced any negative repercussions from such incidents.  The Veteran could also be verbally aggressive with family members and argued quite a bit with his wife.  He was generally hypervigilant and startled easily and avoided driving in busy areas, military reminders, and crowded areas. 

The Veteran further reported that he felt lonely and depressed, was easily tearful, and believed that his symptoms had minimal change with his currently prescribed medication.  He denied suicidality.  His energy level was low, he felt tired all the time and run down, and his interest and motivation levels were fair.  He tried to stay busy primarily to keep his mind occupied and his memory and concentration levels were subjectively poor.

Objectively, the Veteran was unshaven, casually dressed, generally polite, and cooperative.  His memory and concentration levels were poor.  The examiner who conducted the September 2007 examination concluded that the Veteran had chronic PTSD symptoms of a moderate to severe degree along with a depressive disorder NOS which was secondary to PTSD.  He was able to maintain activities of daily living, including personal hygiene.  He had problems with alcohol abuse and some verbal aggressiveness, but no other inappropriate behavior was described.  He was in treatment and had not yet responded to it.  His thought processes and communication were impaired by difficulties with short-term memory and concentration and his social functioning was impaired by his high level of anxiety and depression.  He was competent for VA purposes and employable from a psychiatric standpoint, ideally in settings in which he had little or no contact with the public and very loose supervision, due to his high anxiety level due to PTSD.  The Axis I diagnoses included moderate to severe chronic PTSD, depressive disorder NOS, and alcohol abuse.  A GAF score of 56 was assigned.  The examiner indicated that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety with panic attacks on a weekly basis, suspiciousness bordering on paranoia, and chronic sleep impairment with memory loss.  As a result of this disability, the Veteran required continuous medication.

VA treatment records dated from October 2007 to May 2008 reflect that the Veteran reported that his medication was not working as well and that he was getting tearful and emotional for no obvious reason.  He reportedly experienced sleep disturbances, nightmares, impaired concentration, tearfulness, outbursts of anger, restlessness, panic attacks, social isolation, flashbacks, and intrusive memories.  There was improvement in his management of marital discord (although he remained distant from his spouse) and was able to "hold his tongue" more with coworkers (although he still experienced difficulty getting along with coworkers).

Examinations revealed that the Veteran's affect was blunted/anxious, that his mood was impaired, and that his memory and concentration were fair.  However, he was fully oriented, cooperative, and alert, his insight and judgement were average/adequate, and he did not experience any suicidal/homicidal ideation, psychosis, delusions, or hallucinations.  Diagnoses of PTSD and depression NOS were provided and a GAF score of 52 was assigned.

In May 2008, the Veteran submitted signed statements from his wife, daughter, and son.  His wife described the Veteran's mood swings, depression, forgetfulness, and verbal abusiveness that led to a physical altercation between him and their son.  She indicated that the Veteran had to be told to change his clothing and shower on a daily basis.  The Veteran's wife said his memory problems had recently worsened, that he was suspicious of his family, and that he experienced panic attacks.  His behavior affected their social relationships.

VA treatment records dated from July to October 2008 include reports of sleep impairment, stress, anxiety, impaired concentration, tearfulness, outbursts of anger, restlessness, panic attacks, intrusive memories, nightmares, agitation, avoidance, hypervigilance, marital problems, and difficulties getting along with coworkers and family.  When seen by his VA clinic psychiatrist in August 2008, the Veteran said he was doing "ok" overall but was worried due to health problems that his wife was experiencing.  He was not sleeping well due to the worrying and he used alcohol to "relax."  He was less irritable and depressed.  He reported during October 2008 evaluations that his symptoms were exacerbated by his wife's ill health.  He was counseled against using alcohol to manage anxiety.  

Examinations revealed that the Veteran was alert, cooperative, casually dressed, and fully oriented.  He was mildly to moderately anxious, his mood was irritable/depressed, his memory and concentration were fair, and his interests were improved.  He did not experience any psychosis, hallucinations, or suicidal/homicidal ideation and his judgement and insight were adequate.  The Veteran was diagnosed as having PTSD, depression NOS, and alcohol abuse.

In an October 8, 2008 co-signed statement, the Veteran's treating VA psychiatrist and mental health therapist/social worker stated that the Veteran was treated for PTSD symptoms that had increased in severity over the past few years.  It was noted that the Veteran frequently drank alcohol in response to increased distress.  His alcohol abuse exacerbated the impact of his symptoms on his daily functioning.  He was able to work, but was marginally keeping his job.  He was reprimanded and relocated in response to his increased irritability, social withdrawal, lack of concentration, distraction by intrusive memories, and frequent panic attacks.  He also had frequent nightmares, insomnia, thoughts of guilt, and depression.  The Veteran's treatment included outpatient therapy and psychotropic medication.  He was fully compliant with the treatment recommendations, but he experienced only minimal relief.  His symptoms had recently become more severe after his wife's diagnosis of inoperable cancer.  

VA treatment records dated from December 2008 to December 2012 reflect that the Veteran's wife died in December 2008 and that he used a hospice support group and bereavement therapy.   He was not sleeping well at the time of a December 2008 evaluation and felt more emotional at that time, but he did not experience any suicidal/homicidal ideation or plan.  He was sleeping better with prescribed medications and was less "emotional" at the time of January and March 2009 evaluations, but was still tearful and lonely and he continued to mourn his wife's death.  Also, he continued to experience depression, anxiety/tension, and impaired concentration and memory.  

The Veteran was charged with driving under the influence (DUI) after being stopped while driving the wrong way on a one-way street while "lost," but he had an attorney and was doing what was needed.  He started in the VA alcohol abuse program but was still drinking "some" on the weekends.  He had recently retired at the time of an August 2011 VA mental health evaluation.  At that time, he reported that he had been drinking more and that his drinking made his depression worse.  He reported during a November 2011 evaluation that he had a girlfriend.  They initially argued a lot and their relationship was "stormy (primarily due to the girlfriend's drug use), but their relationship improved and they were getting along well at the time of a December 2012 evaluation.  Also, he spent time traveling to visit family.

Examinations revealed that the Veteran was alert, cooperative, fully oriented, casually dressed, well groomed, pleasant, and candid.  His affect was anxious, his mood was sad/depressed/anxious (but less irritable and sad at the time of December 2008 and January 2009 evaluations), and his energy, concentration, and memory were all fair.  There was no indication of psychosis or organicity, there were no hallucinations, insight and judgement were adequate, and there was no suicidal/homicidal plan or ideation.  The Veteran was diagnosed as having PTSD, bereavement, and depression NOS and GAF scores of 49 to 52 were assigned.

Medical records dated from May to August 2013 include reports of depression and anxiety.  The Veteran reported that he drank for many years following service and had begun using cocaine approximately 1 year prior to a June 2013 VA consultation.  He had last used alcohol or drugs prior to having brain surgery in February 2013.  Also, he had begun living in a retirement community/assisted living facility.

Examinations revealed that the Veteran was alert, oriented, cooperative, pleasant, and adequately dressed and groomed.  His speech was occasionally impaired, his memory function was impaired, and his judgement was poor.  However, he was fully oriented, his thoughts were logical and goal directed, his mood was "pretty good," and his affect was appropriate and of normal range and intensity.  There was no evidence of psychosis, insight was intact, and the Veteran did not experience any homicidal/suicidal ideations or delusions.  Diagnoses of PTSD, depression, alcohol dependence (in remission), cannabis dependence (in remission), and cocaine dependence (in remission) were provided and a GAF score of 61 was provided.

The report of a VA psychiatric examination conducted in June 2015 indicates that the Veteran's wife passed away in late 2008 and that following her death, the Veteran reportedly began to use alcohol and drugs more heavily.  His mental health began to deteriorate and involvement with a drug dealer contributed to this deterioration.  He fell and suffered a head injury in March 2013 and moved into a retirement community following the fall.  He enjoyed the community "for the most part," but the activity and amount of people sometimes bothered him and contributed to greater levels of anger, anxiety, panic, and depression.  He would become more isolated during these times.  Although he continued to feel detached from others and felt that it was difficult to form relationships, he had been able to make some friends where he was living and through VA.  As for employment, he tested positive for drug use in 2009 and was given the option of either being fired or retiring.  He "chose to retire" and had not worked since that time.  He took medications for his psychiatric symptoms and they sometimes helped to decrease his levels of depression and anxiety, but he continued to struggle with these emotions in certain situations.

Furthermore, the Veteran reported that he experienced occasional sadness and had painful thoughts that contributed to his depression and anxiety.  He experienced "higher anxiety" and would feel "somewhat panicky" when he was around a lot of activity or in larger groups and he responded negatively to any emotional intensity shown by others.  For instance, he witnessed two women in his community arguing and he immediately became angry and agitated and had the urge to lash out at them.  However, he removed himself from the situation.

As for the criterion for PTSD, the Veteran experienced, among other things, recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events; marked physiological reactions to internal or external cues that symbolized or resembled an aspect of the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events; a persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; an exaggerated startle response; and problems with concentration.  Moreover, the Veteran experienced a depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; mild memory loss (e.g., forgetting names, directions, or recent events); circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work or a work like setting); and neglect of personal appearance and hygiene.  At the time of the June 2015 examination, the Veteran was cooperative, well groomed, and dressed in weather appropriate clothing.

The Veteran was diagnosed as having PTSD and a GAF score of 60 was assigned.  The psychologist who conducted the examination concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  She explained that the Veteran experienced difficulty connecting to people and would have difficulty working in a position in which he had to interact with others.  He became easily agitated and angry in situations that were loud or emotionally charged and in situations where there was a lot of activity.  He experienced difficulty understanding complex commands and his concentration was impaired.  These symptoms would likely make it difficult for him to learn and complete complex tasks.  Also, he was displaying mild memory deficits and it was possible that he would not be reliable or consistent following a schedule (particularly if the schedule varied).

I. Period Prior to April 22, 2013

After reviewing the record and the relevant rating criteria, it is concluded that no more than a 50 percent rating is warranted for the Veteran's service-connected psychiatric disability at any time prior to April 22, 2013.  The VA examination and treatment records suggest that no more than a 50 percent rating is in order.  In July 2007, a VA clinic social worker reported the Veteran's complaints of sleep difficulty, anxiety, depression, and irritability and assigned a GAF score of 50.  However, in August 2007, the Veteran's VA psychiatrist said that the Veteran reported a good response to his medications and was less emotional, no longer teary, and less irritable.  In September 2007, the VA examiner noted the Veteran's complaints of hyper arousal and avoidance behaviors, sleep difficulty, panic attacks, episodes of paranoia, and hypervigilance, but a GAF score of 56 was assigned and the examiner said the Veteran had PTSD of a moderate to severe degree.  In October 2008, the Veteran's treating psychiatrist and counselor noted his increased irritability, social withdrawal, panic attacks, intrusive memories, and sleep difficulty.  But, in March 2010, the Veteran's treating VA psychiatrist noted the Veteran's feelings of sadness due to his wife's death, his DUI charge, and his son's impending divorce, and assigned a GAF score of 52. 

The GAF scores assigned during this are not inconsistent with the symptoms reported of moderate psychiatric disability.  The available outpatient records reflect the Veteran's complaints of depression, social isolation, easy irritability and anger, combat-related sleep difficulty, and hyper arousal. 
The September 2007 VA examination report reflects symptoms consistent with a 50 percent rating.  The other medical evidence, including the VA treatment records and psychiatrist's statement, dated from 2007 through 2012, further demonstrates that the Veteran reported anger and irritability, sleep difficulty and nightmares, intrusive thoughts, hyper arousal, social isolation, depression, and impaired concentration and memory. 

However, the record does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 50 percent at any time prior to April 22, 2013.  Symptoms such as a decline in personal hygiene, spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating are not shown.  The September 2007 VA examiner, and VA clinicians, repeatedly described the Veteran as being oriented with no evidence of psychotic thought.  Although the Veteran's wife reported in May 2008 that the Veteran had difficulty maintaining his personal hygiene, the September 2007 VA examiner indicated that the Veteran was able to maintain his personal hygiene.  Also, his VA clinic psychiatrist repeatedly noted that he was casually dressed and it was never indicated that he neglected personal hygiene.  

The Board acknowledges that the September 2007 VA examiner also said that the Veteran's thought process was impaired by concentration and memory problems and his social functioning was impaired by his high anxiety level and depression.  However, the more recent VA outpatient clinic records show that, after his wife's death in December 2008, the Veteran returned to work, liked being busy, and had the support at hospice and the church and from his children.  He struggled with alcohol abuse, but attended VA substance abuse classes.  Thus, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not shown.  As such, an initial rating higher than 50 percent is not warranted at any time prior to April 22, 2013.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.




Period Since April 22, 2013

As for the period since April 22, 2013, the Veteran has been unemployed and there is evidence that while he was employed, the Veteran's employment was impaired due to his psychiatric disability.  Also, the examiner who conducted the June 2015 VA examination indicated that the Veteran would be impaired in certain work environments due to his psychiatric symptoms.  Nevertheless, the Veteran acknowledged that he chose to retire because he had tested positive for drug use and was given the choice of either retiring or being fired.  Also, the June 2015 examiner concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity and the GAF scores assigned during this period are not reflective of a complete inability to work due to psychiatric disability.  The Veteran is socially isolated and has reported limited social activities.  Nevertheless, he indicated during the June 2015 examination that he had been able to make some friends at his retirement community/assisted living facility and through VA.  Hence, there is not total social impairment due to his psychiatric disability.

The June 2015 VA examination report indicates that the Veteran experienced circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, and neglect of personal appearance and hygiene.  However, he has not exhibited "gross" impairment in thought processes or communication and he has generally been able to independently perform most activities of daily living.  The June 2015 examiner specifically noted that the Veteran was well groomed and dressed in weather appropriate clothing.  Although the Veteran exhibited mild memory deficits at the time of the June 2015 examination, he has not experienced memory loss for names of close relatives, own occupation, or name.  Moreover, there have been no delusions or hallucinations, the Veteran has not exhibited grossly inappropriate behavior, he has not been in persistent danger of hurting himself or others, and there has been no evidence of any disorientation to time or place.  In essence, he has not exhibited symptoms of such severity and frequency to warrant a 100 percent disability rating during the claim period since April 22, 2013 and total social and occupational impairment has not been demonstrated during this period.  38 U.S.C.A. §§ 1155 , 5107(b); 38 C.F.R. §§ 4.7 , 4.130, DC 9411. 
Accordingly, the Board finds that the symptoms of the Veteran's PTSD with depressive disorder and alcohol abuse has most closely approximated the criteria for a 70 percent rating under DC 9411 during the period since April 22, 2013 and an initial rating higher than 70 percent for the service-connected psychiatric disability is not warranted at any time during this period.  See Id.

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's psychiatric are all contemplated by the appropriate rating criteria as set forth above.  Specifically, DC 9411 provides compensation based upon the extent to which all of the psychiatric symptoms result in social and occupational impairment.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

IV. Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Although the Veteran is retired and his psychiatric disability resulted in occupational impairment while he was employed and would result in some occupational impairment if the Veteran were to seek current employment, he has specifically indicated that he retired by choice due to a positive drug screen and the fact that he was given the option of either retiring or being fired.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due solely to service-connected disability or that he has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial rating higher than 50 percent prior to April 22, 2013 and an initial rating higher than 70 percent since that date, for PTSD, depressive disorder, and alcohol abuse is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


